      Case 4:19-cv-00126-CRW-CFB Document 4 Filed 06/03/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF IOWA

      UNITED STATES OF AMERICA,     )
                                    )               Civil No. 4:19-cv-00126
                  Plaintiff,        )
                                    )               CERTIFICATE OF SERVICE
                  v.                )
                                    )
      REAL PROPERTY LOCATED AT 6423 )
      NORTHWEST DRIVE, WINDSOR      )
      HEIGHTS, POLK COUNTY, IOWA,   )
                                    )
      REAL PROPERTY LOCATED AT 1724 )
      63RD STREET, WINDSOR HEIGHTS, )
      POLK COUNTY, IOWA,            )
                                    )
      and                           )
                                    )
      REAL PROPERTY LOCATED AT 1219 )
      15TH STREET, DES MOINES, POLK )
      COUNTY, IOWA,                 )
                                    )
                Defendants.         )


       Pursuant to Rule G(4), Federal Rules of Civil Procedure, Supplemental Rules
 for Admiralty or Maritime Claims and Asset Forfeiture Actions, a Notice of Judicial
 Forfeiture Proceeding and a copy of the Verified Complaint for Forfeiture in Rem
 for the above action, were served on:
           1.   Osman Jama, personal service by the U.S. Marshals Service on April
 30, 2019.
           2.   Muhubo Abdulahi, personal service by the U.S. Marshals Service on
 April 30, 2019.
           3. Alfredo Parrish, Esq., certified mail received and signed on for May
2, 2019.




                                          1
         Case 4:19-cv-00126-CRW-CFB Document 4 Filed 06/03/19 Page 2 of 2



                                                                    Respectfully submitted,

                                                                    Marc Krickbaum
                                                                    United States Attorney

                                                            By: /s/ Craig Peyton Gaumer
                                                                Craig Peyton Gaumer
                                                                Assistant United States Attorney
                                                                U. S. Courthouse Annex, Suite 286
                                                                110 East Court Avenue
                                                                Des Moines, Iowa 50309
                                                                Tel: (515) 473-9317
                                                                Fax: (515) 473-9292
                                                                Email: craig.gaumer@usdoj.gov


                                                CERTIFICATE OF SERVICE

         I hereby certify that on June 3, 2019, I electronically filed the foregoing with the Clerk of Court using the CM/ECF
system. I hereby certify that a copy of this document was served on the parties or attorneys of record by:

                        U.S. Mail       Fax      Hand Delivery    X ECF/Electronic filing      Other means

                                                                              UNITED STATES ATTORNEY
                                                                        By:    /s/ K. Ramirez
                                                                              Paralegal Specialist




                                                              2
